No. 99-11205
                                   -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-11205
                          Summary Calendar


LAURA F SHARP

                 Plaintiff - Appellee

     v.


RON MCWILLIAMS; ET AL

                 Defendants

RON MCWILLIAMS; RUBY WILSON

                 Defendants - Appellants

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:98-CV-1454-L
                        --------------------
                           April 27, 2000

Before KING, Chief Judge, and WIENER and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Appellee, Laura F. Sharp, sued appellants, Ron McWilliams

and Ruby Wilson, alleging that they unlawfully arrested her,

entered her home, and searched the home looking for Sharp’s

husband.   McWilliams and Wilson moved for summary judgment

arguing, inter alia, that their search was legal because it was

based on a valid warrant, and that their arrest was proper


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11205
                                 -2-

because Sharp attempted to block their entry into the home and

otherwise attempted to interfere with their search.    Sharp

opposed the summary judgment motion by way of an unsworn

declaration in which Sharp provided a detailed recitation of the

events surrounding the incident in question.    Sharp categorically

denied obstructing or interfering with the officers.    She also

averred that the officers searched drawers and other areas of the

house where her husband could not have hidden, thereby exceeding

the scope of the warrant.

     The district court denied summary judgment on the issue of

qualified immunity as to the legality of the arrest and the

search based on the competing facts set forth in Sharp’s

declaration and the appellants’ affidavits.    As appellants

concede, we do not have jurisdiction to review the district

court’s determination to the extent that it turns on disputed

issues of fact.   See Johnson v. Jones, 515 U.S. 304, 319-20

(1996); Baulch v. Johns, 70 F.3d 813, 815 (5th Cir. 1995).

However, appellants assert that the district court erroneously

relied on Sharp’s unsworn declaration because it did not

expressly state that it was based on her personal knowledge.

Thus, appellants argue, we have jurisdiction to entertain this

appeal.

     We agree with Sharp that appellants’ argument is frivolous.

Appellants do not contend that Sharp was not present at the time

of her arrest or that she did not personally observe what

occurred.   Her personal knowledge of the events related in her

declaration is evident from the context and content of the
                            No. 99-11205
                                 -3-

declaration and the record as a whole.     See Lodge Hall Music,

Inc. v. Waco Wrangler Club, Inc., 831 F.2d 77, 80 (5th Cir.

1987).    We do not impose the hypertechnical requirement suggested

by appellants that an unsworn declaration must expressly state

that it is based on personal knowledge when it is clear that the

declarant in fact had personal knowledge.     See id.; Barthelemy v.

Air Line Pilots Assoc., 897 F.2d 999, 1018 (9th Cir. 1990).     As

we lack jurisdiction to review the district court’s determination

that issues of fact preclude summary judgment, we dismiss the

appeal.

     Further, having determined that appellants’ argument is

frivolous, we assess double costs against appellants.

     APPEAL DISMISSED FOR LACK OF JURISDICTION; DOUBLE COSTS

ASSESSED AGAINST APPELLANTS.